Citation Nr: 9919469	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  96-38 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUES

1.  The propriety of the initial rating assigned for the 
service-connected residuals of a meniscectomy of the right 
knee, currently evaluated as noncompensable.

2.  The propriety of the initial rating assigned for the 
service-connected bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from June 1987 to 
January 1996, with additional prior active duty service of 7 
years, 11 months and 29 days.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a July 1996 decision of the RO, which, in part, 
granted service connection for a right knee disability with a 
noncompensable rating, effective on February 2, 1996; granted 
service connection for left ear hearing loss with a 
noncompensable rating, effective on February 1, 1996; and 
denied service connection for right ear hearing loss.  

In March 1997, the Board, in part, granted service connection 
for a right ear hearing disability.  The case was then 
remanded to the RO for further development, including the 
evaluation of the veteran's service connected bilateral 
hearing loss.  The issues currently before the Board are 
those as noted on the preceding page.  

(The issue of the propriety of the initial rating assigned 
for the service-connected bilateral hearing loss is the 
subject of the Remand portion of this document.)  



FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  The veteran's service-connected right knee disability is 
shown to be manifested by a normal range of motion with no 
crepitus or pain, but the demonstrated joint line tenderness 
is likely reflective of a symptomatic meniscal debridement.  



CONCLUSION OF LAW

The criteria for the assignment of a 10 percent rating for 
the service-connected residuals of a meniscectomy of the 
right knee have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71a, including Diagnostic Codes 5256, 5257, 5258, 5259, 
5260, 5261 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The service medical records show that, in March 1993, the 
veteran was reported to have undergone arthroscopy of the 
right knee.  He was reported to have had an arthroscopy of 
the same knee in 1990 for an anterior tear of the lateral 
meniscus.  He was reported to have injured the right knee 
again and to have had some pain and swelling.  The veteran 
was diagnosed with lateral meniscus tear of the right knee 
and Grade 2 chondromalacia of the patella, mostly medial 
facet.  

On a VA joints examination in April 1996, the veteran was 
reported to have torn the meniscus of the right knee while in 
service.  He was reported to complain of constant pain in the 
right knee that was exacerbated by exercise and that 
occasionally locked.  There was reported to be full range of 
motion of the right knee with no swelling, deformity or 
instability.  The veteran was diagnosed, in part, with 
internal derangement of the right knee.  

In April 1996, a VA radiology report of the right knee 
revealed no evidence of fracture, dislocation or any other 
bone or joint abnormality.  The impression was that of a 
normal examination of the right knee.  

On a VA joints examination in January 1998, the veteran was 
reported to have been a machinist since his discharge from 
service and to have worked steadily.  He was reported to have 
had an episode of his right knee locking up in 1985 and to 
have undergone a partial meniscectomy.  He was reported to 
have had a repeat meniscal debridement in 1987.  Since that 
time, he was reported to have experienced no signs of 
locking, but to have had pain when he was on the right knee 
for extended periods of time.

An examination revealed that the veteran walked with a normal 
heel-to-toe gait with no varus or valgus deformity of the 
legs when standing.  The range of motion of the right knee 
was reported to be from 0 to 135 degrees.  He was reported to 
have full range of motion with no crepitus and no pain, 
although he had some pain on patella compression but a normal 
patella tracking.  The veteran's knee was reported to be 
stable to varus and valgus stress at 0 and 30 degrees.  He 
was reported to have a negative Lachman's test and a negative 
anterior and posterior drawer.  He was reported to have a 
negative McMurray's test, bilaterally.  The veteran was 
reported to have joint line tenderness, both laterally and 
medially, on the right knee and to have no patella tendon 
insertional tenderness.  X-ray studies of the right knee were 
reported to be normal with no signs of arthritis or joint 
line narrowing.  The veteran was diagnosed as someone who had 
had a meniscectomy of the right knee approximately ten years 
before.  He was reported to have no evidence of locking but 
to have complaints of pain in the right knee.  

The VA examiner reported that this generalized knee pain was 
probably not related to his surgery, but that the joint line 
tenderness was as likely as not secondary to his meniscal 
debridement.



II.  Analysis

The Board finds the veteran's claim for increased 
compensation benefits for the service-connected residuals of 
a meniscectomy of the right knee is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that, when a veteran claims that a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1999).

The regulations require that, in evaluating a given 
disability, the disability must be viewed in relation to its 
whole recorded history.  38 C.F.R. §§ 4.1, 4.2 (1998).

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45 (1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

Ankylosis of the knee with favorable angle in full extension, 
or in slight flexion between 0 degrees and 10 degrees, 
warrants a 30 percent rating.  38 C.F.R. § 4.71a including 
Diagnostic Code 5256 (1998).  

Impairment of the knee, with recurrent subluxation or lateral 
instability which is slight, is assigned a 10 percent rating.  
Impairment of the knee, with recurrent subluxation or lateral 
instability which is moderate, is assigned a 20 percent 
rating.  Impairment of the knee, with recurrent subluxation 
or lateral instability which is severe, is assigned a 30 
percent rating.  38 C.F.R. § 4.71a including Diagnostic Code 
5257 (1998).  

Dislocated, semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. § 4.71a including Diagnostic Code 
5258 (1998).  

Removal of semilunar cartilage which is symptomatic warrants 
a 10 percent rating.  38 C.F.R. § 4.71a including Diagnostic 
Code 5259 (1998).  

Leg limitation, with flexion limited to 15 degrees, will be 
assigned a 30 percent rating.  Leg limitation, with flexion 
limited to 30 degrees, will be assigned a 20 percent rating.  
Leg limitation, with flexion limited to 45 degrees, will be 
assigned a 10 percent rating.  Leg limitation, with flexion 
limited to 60 degrees, will be assigned a noncompensable 
rating.  38 C.F.R. § 4.71a including Diagnostic Code 5260 
(1998).  

Leg limitation, with extension limited to 45 degrees, will be 
assigned a 50 percent rating.  Leg limitation, with extension 
limited to 30 degrees, will be assigned a 40 percent rating.  
Leg limitation, with extension limited to 20 degrees, will be 
assigned a 30 percent rating.  Leg limitation, with extension 
limited to 15 degrees, will be assigned a 20 percent rating.  
Leg limitation, with extension limited to 10 degrees will be 
assigned a 10 percent rating.  Leg limitation, with extension 
limited to 5 degrees, will be assigned a noncompensable 
evaluation.  38 C.F.R. § 4.71a including Diagnostic Code 5261 
(1998).  

On VA examination in April 1996, the veteran was reported to 
complain of constant pain of the right knee that was 
exacerbated by exercise and that occasionally locked.  He was 
reported to have full range of motion of the right knee and 
was diagnosed, in part, with internal derangement of the 
right knee.

On the most recent VA examination in January 1998, the 
veteran was reported to have pain in the right knee when he 
stood on it for extended periods of time.  Range of motion of 
the right knee was reported to be from 0 to 135 degrees.  His 
range of motion was reported to be full with no crepitus or 
pain, but he was reported to have some pain on compression of 
the patella.  He was also reported to have joint line 
tenderness, both laterally and medially.  The examiner 
reported that the joint line tenderness was as likely as not 
secondary to his meniscal debridement.  Thus, given the 
demonstrated complaints of pain, the Board finds that a 10 
percent rating is assignable on the basis of having a 
symptomatic meniscectomy residuals.  

A normal range of motion of the knee is from 0 degrees to 140 
degrees.  See 38 C.F.R. § 4.71, Plate II (1998).  The Board 
notes that the veteran's range of motion of the right knee 
was reported to be essentially normal, specifically ranging 
from 0 to 135 degrees.  Although there was reported to be no 
pain or crepitus on motion, the veteran indicated that his 
right knee pain was exacerbated by exercise and by standing 
for extended periods of time.  He was reported to have joint 
line tenderness that was as likely as not secondary to his 
meniscal debridement.  Under the regulations, the 
"functional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  
Consequently, the Board finds that the veteran's service-
connected right knee disability is shown to have a degree of 
functional limitation that more nearly approximates that of a 
limitation of flexion to 45 degrees of the right knee and 
that warrants the assignment of a 10 percent rating pursuant 
to 38 C.F.R. § 4.71a, including Diagnostic Code 5260 (1998).  
See also DeLuca v Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.7, 4.40, 4.45 (1998).  

The Board notes that there is no objective evidence of 
ankylosis, recurrent subluxation, lateral instability, or 
dislocated, semilunar cartilage of the right knee.  He has 
also been reported to have been a machinist since his 
discharge from service and to have worked steadily.  Thus, 
the veteran is not entitled to a rating greater than 10 
percent for the service-connected right knee disability 
pursuant to 38 C.F.R. § 4.71a, including Diagnostic Codes 
5256, 5257, 5258 (1998).  See also DeLuca, 8 Vet. App. 202 
(1995), 38 C.F.R. §§ 4.40, 4.45 (1998).  

The Board has also considered whether the veteran is entitled 
to "staged" ratings for the service-connected right knee 
disability as prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999).  However, at no time since service 
has the service-connected disability been more disabling than 
as evaluated hereinabove.  

In evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  



ORDER

An increased rating of 10 percent for the service-connected 
residuals of a meniscectomy of the right knee is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  



REMAND

The veteran maintains, in essence, that his service-connected 
bilateral hearing loss is severe enough to warrant a 
compensable evaluation.  

The veteran's claim of entitlement to a higher rating is well 
grounded in that it is not inherently implausible.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  VA therefore 
has a duty to assist him in developing the facts pertinent to 
his claim.  See 38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.159 (1998); Proscelle v. Derwinski, 2 Vet. App. 
629 (1992); Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.  

The rating schedule criteria for evaluating hearing 
disabilities changed on June 10, 1999.  When the regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal, the veteran is entitled to the 
resolution of his appeal under the criteria which are most 
favorable to his claim.  Karnas v. Derwinski, 1 Vet.App. 308 
(1991).  The RO has had the opportunity to consider the 
veteran's service-connected bilateral hearing loss under both 
the old and new criteria.  Thus, in order to prevent any 
prejudice to the veteran, this claim must be considered by 
the RO under the provisions of both criteria.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
the service-connected bilateral hearing 
loss since his discharge from service.  
Thereafter, the RO should obtain legible 
copies of all records from any identified 
treatment source not currently of record.  
Once obtained, all records must be 
associated with the claims folder.  

2.  The veteran should then be scheduled 
for a VA audiology and ear examinations 
to determine the current severity of the 
service-connected bilateral hearing loss.  
Before evaluating the veteran, the 
examiner should be provided with the 
claims folder for review in connection 
with his or her evaluation.  All 
indicated tests should be accomplished.  
The examiner's report should also provide 
all current complaints, clinical findings 
and diagnoses in terms of both the old 
and new rating criteria.  

3.  Upon completion of the development 
requested hereinabove, the veteran's 
claim should be reviewed once again.  
This should include consideration of both 
the old and new rating criteria.  If the 
action taken remains adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case.  They should then 
be afforded a reasonable opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board if in 
order.  

No action is required of the veteran until he receives 
further notice, but he may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

